IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

AMARILLO DIVISION
UNITED STATES OF AMERICA §
Plaintiff, ;
Vv. Criminal Action No. 2:19-CR-00081-Z-BR
ADRIAN ERIC ESTRADA
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On October 9, 2019, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Adrian Eric Estrada filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Adrian Eric Estrada was knowingly and
voluntarily entered; ACCEPTS the guilty plea of Defendant Adrian Eric Estrada; and ADJUDGES
Defendant Adrian Eric Estrada guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

HEW’J.IKACSMARYK

SO ORDERED, October 25, 2019.

 

MAAT
YATTED STATES DISTRICT JUDGE

 
